Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications:  amendment filed on July 20, 2022.
	This application has been examined.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-5, 7-8, 10, 13-14, 16-18 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hunter, Jr. et al. (US Pub No. 2012/0317426).  
In regard to claim 1, Hunter Jr. et al. disclose a method comprising: transmitting power in a power and data distribution system comprising at least two pairs of wires (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Hunter, Jr. discloses a communication channel 104 can be any type of channel over which both power and data can be provided. Examples components included in the communication channel 104 can include (but are not limited to) an Ethernet cable such as category 5, category 5e, category 6, category 6A, or category 7 cables, coaxial cable, cordage, patch panels, outlets, concentration points, other interfacing equipment, and any equipment included in or related to a communications link. Communication channel 104 may include powered pairs 130, 136. Powered pair 130 can include wire pair 132 and wire pair 134. PSE port unit 108 can provide power over powered pair 130 via tap connection 116. Powered pair 136 can include wire pair 138 and wire pair 140. PSE port unit 118 can provide power over powered pair 136 via tap connection 126.  See para 4-5 and 38);

    PNG
    media_image1.png
    847
    581
    media_image1.png
    Greyscale

negotiating a power level between Power Sourcing Equipment (PSE) and a Powered Device (PD) in the power and data distribution system (in Hunter, Jr., a computing device 164 for adjusting power provided to PD 106 according to one aspect. Computing device 164 may be any device that can process data and execute code that is a set of instructions to perform actions. In some aspects, the computing device 164 is a simple device that provides an alarm based on a given threshold to perform power adjustments via software or directly via hardware. The threshold may be hardwire or adjustable, such as via software. The computing device 164 may be part of the measurement device 162 instead of a separate component.  See para 53-57); transmitting the power at a power level greater than 100 watts (in Hunter, Jr., in a PoE system using both powered pairs of a communication channel and/or multiple communication channels, PSE 102 can provide power of up to 100 watts or more.  See para 47); periodically checking each of the wires for a fault; and checking for an electrical imbalance at the wires (in Hunter, Jr., power management engine 210 determines which power balancing scheme to apply. The power schemes may include power load balancing, current balancing, and power loss balancing. In some aspects, power management engine 210 can be pre-configured to select a given power-balancing scheme. In other aspects, power management engine 210 may provide the resistances of powered pairs 130, 136 to a user device communicatively coupled to computing device 164. Power management engine 210 may receive from a user input a selection of a power management scheme through the user device.  See para 84-91).
	In regard to claims 2, 14, Hunter Jr. et al. disclose wherein checking for an electrical imbalance comprises checking for an electrical imbalance between said pairs of wires (in Hunter, Jr., power management engine 210 determines which power balancing scheme to apply. The power schemes may include power load balancing, current balancing, and power loss balancing. In some aspects, power management engine 210 can be pre-configured to select a given power-balancing scheme. In other aspects, power management engine 210 may provide the resistances of powered pairs 130, 136 to a user device communicatively coupled to computing device 164. Power management engine 210 may receive from a user input a selection of a power management scheme through the user device.  See para 84-91).
In regard to claim 3, Hunter Jr. et al. disclose wherein checking for an electrical imbalance comprises checking for an electrical imbalance between the wires (in Hunter, Jr., power management engine 210 determines which power balancing scheme to apply. The power schemes may include power load balancing, current balancing, and power loss balancing. In some aspects, power management engine 210 can be pre-configured to select a given power-balancing scheme. In other aspects, power management engine 210 may provide the resistances of powered pairs 130, 136 to a user device communicatively coupled to computing device 164. Power management engine 210 may receive from a user input a selection of a power management scheme through the user device.  See para 84-91).
In regard to claim 4, Hunter Jr. et al. disclose further tracking current change to identify thermal buildup (in Hunter, Jr., The power management engine 210 can determine temperature for the communication channel 104 based on the length, voltage measurements, and current measurement. The temperature for the communication channel 104 can be stored in memory 204.  See para 57-59).
In regard to claims 5, 18, Hunter Jr. et al. disclose wherein the power and data distribution system comprises a Power over Ethernet (PoE) distribution system, and wherein the PSE comprises a route processor (in Hunter Jr., the PoE system 100 can also include a sub-system for measuring the resistance of communication channel 104 and adjusting the power provided to PD 106 based on the resistance. The sub-system may include measurement devices 160a-b, 162a-b, and computing device 164.  See para 48-53) and the PD comprises a line card (in Hunter Jr., in some aspects, PD 106 may include PD port units 148a-b, power control circuitry 158, base load 150, one or more optional loads 152a-b, and PHY device 156, PD port units 148a-b can be coupled to PD input port 142 via tap connections 144, 146. PD port units 148a-b can also be coupled to power control circuitry 158.  See para 40-41).
In regard to claim 8, Hunter Jr. et al. disclose wherein checking for an electrical imbalance comprises comparing the wire pairs (in Hunter, Jr., if current balancing is determined to be the power scheme applied, power management engine 210 causes the current among powered pairs 130, 136 to be balanced in block 512. For example, power management engine 210 can configure PSE port units 108, 118 to provide equal current over each powered pair 130, 136. At a given power requirement for PD 106, a balanced current flow for each powered pair 130, 136 can dissipate less power over the powered pair with lower resistance compared to the powered pair with higher resistance.  See para 88-91).
In regard to claim 10, Hunter Jr. et al. disclose further monitoring current disparity and impedance changes (in Hunter Jr., measurement devices 162a-b can be disposed in PD port units 148a-b and coupled to tap connections 144, 146, respectively. Measurement device 162a can measure the voltage across tap connection 144 and current at tap connection 144. Measurement device 162b can measure the voltage across tap connection 146 and current at tap connection 146. The measured voltages across tap connections 144, 146 can be used to determine the combined voltage across PD input port 142.  See para 49-53).
In regard to claim 13, Hunter Jr. et al. disclose an apparatus comprising: a plurality of ports for delivering power and data to a plurality of powered devices (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Hunter, Jr. discloses a communication channel 104 can be any type of channel over which both power and data can be provided. Examples components included in the communication channel 104 can include (but are not limited to) an Ethernet cable such as category 5, category 5e, category 6, category 6A, or category 7 cables, coaxial cable, cordage, patch panels, outlets, concentration points, other interfacing equipment, and any equipment included in or related to a communications link. Communication channel 104 may include powered pairs 130, 136. Powered pair 130 can include wire pair 132 and wire pair 134. PSE port unit 108 can provide power over powered pair 130 via tap connection 116. Powered pair 136 can include wire pair 138 and wire pair 140. PSE port unit 118 can provide power over powered pair 136 via tap connection 126.  See para 4-5 and 38);

    PNG
    media_image1.png
    847
    581
    media_image1.png
    Greyscale

a controller operable to transmit the power at a power less than 100 watts at startup, negotiate a power level with each of the powered devices (in Hunter, Jr., a computing device 164 for adjusting power provided to PD 106 according to one aspect. Computing device 164 may be any device that can process data and execute code that is a set of instructions to perform actions. In some aspects, the computing device 164 is a simple device that provides an alarm based on a given threshold to perform power adjustments via software or directly via hardware. The threshold may be hardwire or adjustable, such as via software. The computing device 164 may be part of the measurement device 162 instead of a separate component.  See para 53-57),  and transmit the power at a power level greater than 100 watts to at least one of the powered devices after negotiation of said power level (in Hunter, Jr., in a PoE system using both powered pairs of a communication channel and/or multiple communication channels, PSE 102 can provide power of up to 100 watts or more.  See para 47); and a fault detection module for checking wires at each of the ports for a fault and checking for an electrical imbalance at wires delivering the power and data (in Hunter, Jr., power management engine 210 determines which power balancing scheme to apply. The power schemes may include power load balancing, current balancing, and power loss balancing. In some aspects, power management engine 210 can be pre-configured to select a given power-balancing scheme. In other aspects, power management engine 210 may provide the resistances of powered pairs 130, 136 to a user device communicatively coupled to computing device 164. Power management engine 210 may receive from a user input a selection of a power management scheme through the user device.  See para 84-91).
In regard to claim 16, Hunter Jr. et al. disclose wherein the power and data are transmitted on at least two pairs of wires (in Hunter, Jr., power management engine 210 determines which power balancing scheme to apply. The power schemes may include power load balancing, current balancing, and power loss balancing. In some aspects, power management engine 210 can be pre-configured to select a given power-balancing scheme. In other aspects, power management engine 210 may provide the resistances of powered pairs 130, 136 to a user device communicatively coupled to computing device 164. Power management engine 210 may receive from a user input a selection of a power management scheme through the user device.  See para 84-91) and wherein the controller is operable to compare the pairs of wire to check for said electrical imbalance (in Hunter, Jr., if current balancing is determined to be the power scheme applied, power management engine 210 causes the current among powered pairs 130, 136 to be balanced in block 512. For example, power management engine 210 can configure PSE port units 108, 118 to provide equal current over each powered pair 130, 136. At a given power requirement for PD 106, a balanced current flow for each powered pair 130, 136 can dissipate less power over the powered pair with lower resistance compared to the powered pair with higher resistance.  See para 88-91).
In regard to claim 17, Hunter Jr. et al. disclose a modular transport system comprising: Power Sourcing Equipment (PSE) comprising a plurality of ports for delivering power and data; and a plurality of powered devices comprising a plurality of ports for receiving the power and data (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Hunter, Jr. discloses a communication channel 104 can be any type of channel over which both power and data can be provided. Examples components included in the communication channel 104 can include (but are not limited to) an Ethernet cable such as category 5, category 5e, category 6, category 6A, or category 7 cables, coaxial cable, cordage, patch panels, outlets, concentration points, other interfacing equipment, and any equipment included in or related to a communications link. Communication channel 104 may include powered pairs 130, 136. Powered pair 130 can include wire pair 132 and wire pair 134. PSE port unit 108 can provide power over powered pair 130 via tap connection 116. Powered pair 136 can include wire pair 138 and wire pair 140. PSE port unit 118 can provide power over powered pair 136 via tap connection 126.  See para 4-5 and 38);

    PNG
    media_image1.png
    847
    581
    media_image1.png
    Greyscale

wherein the PSE comprises a fault detection system for checking wires at each of the ports for a fault and checking for an electrical imbalance at the wires (in Hunter, Jr., power management engine 210 determines which power balancing scheme to apply. The power schemes may include power load balancing, current balancing, and power loss balancing. In some aspects, power management engine 210 can be pre-configured to select a given power-balancing scheme. In other aspects, power management engine 210 may provide the resistances of powered pairs 130, 136 to a user device communicatively coupled to computing device 164. Power management engine 210 may receive from a user input a selection of a power management scheme through the user device.  See para 84-91), and a controller operable to transmit the power at a power less than 100 watts at startup (in Hunter, Jr., in a PoE system using both powered pairs of a communication channel and/or multiple communication channels, PSE 102 can provide power of up to 100 watts or more.  See para 47), negotiate a power level with each of the powered devices, and transmit the power at a power level greater than 100 watts to at least one of the powered devices after negotiation of said power level and passing checks performed by the fault detection system (in Hunter, Jr., a computing device 164 for adjusting power provided to PD 106 according to one aspect. Computing device 164 may be any device that can process data and execute code that is a set of instructions to perform actions. In some aspects, the computing device 164 is a simple device that provides an alarm based on a given threshold to perform power adjustments via software or directly via hardware. The threshold may be hardwire or adjustable, such as via software. The computing device 164 may be part of the measurement device 162 instead of a separate component.  See para 53-57).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claim 9 is rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Hunter, Jr. et al.
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 9, Hunter, Jr. et al. fail to teach wherein the PSE has an output voltage between 56 volts and 58 volts. However it is extremely well known in the telecommunication industry to vary the range of voltages in order suit for the specific applications.  Therefore OFFICIAL NOTICE is taken that it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to vary the range of voltages as is well known in the system of Hunter Jr. in order to implement the specific application or device.

Examiner's note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
6.	Claims 6-7, 11-12, 15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The Examiner's statement of reasons for the indication of allowable subject matter of claims 6, 11, 15, 19-20 can be found in the previous office action.

Response to Amendment
	Applicant’s amendment, arguments and Terminal Disclaimer, filed on July 20, 2022, with respect to the Double Patenting rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Hunter Jr.
Conclusion
8.	Claims 1-5, 7-10, 13-14, 16-18 are rejected.  Claims 6, 11-12, 15, 19-20 are objected.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186